Application for a writ of mandamus unanimously denied, the cross-motion seeking posting of a bond denied, and the petition dismissed and petitioner is stayed from making any motions in this or any court, unless and until he submits to the court proof of satisfaction of all outstanding costs imposed on him in the form of cancelled checks or other appropriate acknowledgement from his adversaries of such satisfaction, without costs and without disbursements. No opinion. Concur—Wallach, J. P., Kupferman, Asch, Kassal and Nardelli, JJ.